Citation Nr: 0430695	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  03-32 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for generalized joint 
pain, claimed as due to undiagnosed illness.

2.  Entitlement to service connection for skin rash, claimed 
as due to undiagnosed illness.

3.  Entitlement to service connection for chronic fatigue, 
claimed as due to undiagnosed illness.

4.  Entitlement to service connection for chronic dizziness, 
claimed as due to undiagnosed illness.

5.  Entitlement to service connection for a subcutaneous lump 
on the groin in the region of the left lower quadrant.

6.  Entitlement to service connection for pseudofolliculitis 
barbae.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from June 1985 to July 
1991.  His military records show that during active service 
he was deployed to Southwest Asia from August 1990 to March 
1991 in support of Operations Desert Shield and Desert Storm.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claims of entitlement to service connection for 
generalized joint pain, skin rash, chronic fatigue, and 
chronic dizziness, claimed as due to undiagnosed illness, and 
service connection for a subcutaneous lump on the groin in 
the region of the left lower quadrant and pseudofolliculitis 
barbae (PFB).

The issues of entitlement to service connection for 
generalized joint pain, chronic fatigue, chronic dizziness, a 
subcutaneous groin lump in the left lower quadrant and PFB 
are addressed in the Remand portion of the decision below and 
are remanded to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

A chronic skin disorder did not have its onset during active 
duty and the veteran's current skin disorder is not a 
manifestation of an undiagnosed illness.


CONCLUSION OF LAW

A chronic skin disorder, to include a skin disorder due to 
undiagnosed illness, was not incurred, nor is it presumed to 
have been incurred in active service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2002).  

With respect only to the issue of entitlement to service 
connection for a chronic skin disorder (to include as due to 
undiagnosed illness), the Board observes that the RO has 
provided the veteran with express notice of the provisions of 
the VCAA in correspondence dated in August 2002, in which it 
provided the veteran with an explanation of how VA would 
assist him in obtaining necessary information and evidence to 
support his claim.  The veteran has been made aware of the 
information and evidence necessary to substantiate his claim 
for VA compensation for a skin disorder and has been provided 
opportunities to submit such evidence.  

Additionally, a review of the claims file also shows that VA 
has conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate this claim during the 
course of this appeal.  The veteran's service medical records 
have been associated with the evidence and he has been 
provided with a VA examination in June 2003 that addressed 
the skin disorder claim on appeal.  Finally, he has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The veteran has been 
notified of the evidence and information necessary to 
substantiate this claim, and he has been notified of VA's 
efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has 
been undertaken with respect only to this issue, there is no 
reasonable possibility that further assistance will aid in 
substantiating the claim.  For these reasons, further 
development of the skin disorder claim is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Factual Background and Analysis: Entitlement to service 
connection for a chronic skin disorder (to include a skin 
disorder due to undiagnosed illness).

The veteran's service medical records show that his skin and 
lymphatic system were normal on pre-enlistment examination in 
March 1985 and that he denied having any history of skin 
disease on his pre-enlistment medical history questionnaire.

In July 1985, the veteran was treated for a buttock rash that 
was secondary to abrasions of his buttocks while marching.

Treatment reports dated in November 1986, June 1987, and 
January to March 1988 show that the veteran was treated for 
removal of a wart on his forehead.

Treatment reports dated in August 1987 and April 1988 show 
that the veteran was treated for corns on the little toes of 
both feet.


In May 1990, the veteran was treated for a rash on his back 
and arms that later resolved.

The report of a May 1991 separation examination shows that 
the veteran denied having a history of skin disease on his 
medical history questionnaire.  Clinical examination of his 
skin noted the presence of small nodules on the base of his 
penis but no diagnosis was presented with regard to this 
finding or to any other chronic skin disorder.

Post-service medical records include a VA outpatient note 
dated in February 2002 from the Charleston, South Carolina, 
VA Medical Center, showing treatment for an intermittent rash 
in the veteran's groin area.  During a June 2003 VA 
examination the veteran complained of a rash in his groin 
that was reportedly present for several years.  Physical 
examination revealed a rash, manifested by redness and 
scaling, that was observed on his medial right thigh and 
lateral area of his scrotum.  The pertinent diagnosis was 
tinea cruris, which the examiner described as being "a 
common garden variety tinea cruris."  

In a written lay witness statement dated in August 2003, K.Q. 
reported that she had personally known the veteran for a long 
period of time and that he experienced an itchy feeling all 
over his body.

The transcript of a March 2004 VA Central Office hearing 
shows that the veteran appeared before the Board and 
testified that at the time of the hearing he had a skin rash 
behind his ears and down the center of his back.  He reported 
that he received prescriptions from VA for a topical cream 
medication to treat his skin problem and that his rash 
symptoms were intermittent and would come and go in response 
to treatment.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

As a preliminary matter, the Board must determine whether the 
appellant, who is a veteran of Southwest Asia service during 
the Gulf War, has submitted objective indications of chronic 
disability which result from one or more signs or symptoms 
which became manifest either during active service in the 
Southwest Asia theater of operations during the Gulf War, or 
to a degree of 10 percent not later than December 31, 2006, 
and by history, physical examination, and laboratory tests it 
cannot be attributed to any known clinical diagnosis.  38 
U.S.C.A. §§ 1117; 38 C.F.R. §§ 3.317.  The issue on appeal in 
this case involves a skin condition.  The veteran was shown 
to have symptoms of skin rash following service in the 
Persian Gulf and a diagnosis of tinea cruris during VA 
examination in June 2003.  The VA physician who conducted the 
June 2003 examination referred to his tinea cruris as being 
of "a common garden variety" type.  The Board notes that 
tinea cruris is a valid medical diagnosis and, according to 
the VA physician, does not represent an exotic skin ailment; 
therefore, the veteran's dermatological complaint is not a 
manifestation of an undiagnosed illness.  As such, the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are 
inapplicable to the skin disability claim on appeal.  

To the extent that the veteran claims entitlement to service 
connection for tinea cruris on a direct basis, the Board 
notes that the veteran and his lay witness have presented 
oral and written testimony, respectively, which purport that 
the onset of his skin rash began after his return from 
Southwest Asia and thus have some manner of a correlative 
relationship with his period of active service.  However, the 
historical accounts of veteran and his lay witness, which 
allege onset of a recurring and chronic skin rash condition 
during his period of active duty, are not corroborated by his 
service medical records.  Although he was treated for a 
buttock rash that resulted from chafing in July 1985 and a 
rash on his back and arms that resolved in May 1990, these 
objective records show that his skin was normal on all 
clinical examinations (apart from nodules on the base of his 
penis that were noted on separation examination and are 
unrelated to the current issue) and that the veteran had 
consistently denied having a history of a skin disorder on 
all his medical history questionnaires during service.  His 
service medical records show no diagnosis of a chronic skin 
disorder during active duty and no diagnosis of tinea cruris 
in service.  The rashes for which the veteran received 
treatment in service represented acute and transitory 
conditions that resolved without any chronic residual 
pathology.  The Board further notes that the earliest 
objective evidence showing a treatment for tinea cruris was 
in February 2002, nearly a decade after his separation from 
active duty.  The accounts presented by the veteran and K.Q. 
are not corroborated by any objective evidence of a nexus 
between his diagnosis of tinea cruris and his period of 
military service.  The claim of service connection for a skin 
disorder is therefore denied.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a chronic skin disorder, to include a 
skin disorder due to undiagnosed illness, is denied.


REMAND

The Board has reviewed the veteran's claims file with regard 
to his claims for service connection for joint pain, chronic 
fatigue and chronic dizziness, all claimed as due to 
undiagnosed illness, and for a subcutaneous groin lump in his 
left lower quadrant and PFB.  The Board finds that the 
evidence currently of record that pertains to these 
aforementioned issues is inadequate for purposes of 
adjudicating these claims; the case is therefore remanded for 
additional evidentiary development.

Specifically, the veteran has reported at his March 2004 
hearing before the Board that on or around March 18, 2004, he 
received emergency room treatment for joint pain symptoms 
affecting his left arm and knees.  These records are of 
obvious relevance to the claim and the case must thus be 
remanded so that they may be obtained and associated with the 
evidence.  See Moore v. Derwinski, 2 Vet. App. 375, 376 
(1992); Gross v. Derwinski, 2 Vet. App. 551, 552 (1992) (when 
a claimant brings the existence of pertinent medical records 
to VA's attention, the duty to assist requires that VA must 
attempt to locate and obtain such records.)

The report of the June 2003 VA examination has been reviewed 
and found to be lacking sufficient presentation and 
discussion of the facts of the case as they pertain to the 
issues on appeal to permit the Board to adjudicate the 
veteran's claims of entitlement to service connection for 
joint pain, chronic fatigue, and chronic dizziness, all 
claimed as due to undiagnosed illness, and for a subcutaneous 
groin lump in his left lower quadrant and PFB at the present 
time.  Specifically, the examination report does not contain 
any discussion regarding the veteran's current diagnoses as 
they pertain to his alleged PFB and subcutaneous groin lumps, 
nor his history of treatment for PFB and recurring cysts of 
his groin during active duty, as shown in his service medical 
records, and its relationship to any current problems 
involving these affected areas.  A medical nexus opinion 
addressing these issues must therefore be obtained and 
associated with the evidence.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  

As for the remaining issues of entitlement to VA compensation 
for joint pain, chronic fatigue, and chronic dizziness, which 
the veteran claims are due to undiagnosed illness, the Board 
observes that the June 2003 VA examination presented 
diagnoses of "[v]ague recurrent symptoms of multiple site 
joint pain and muscle pain, not specifically diagnosed but 
most likely diagnosis is myofascial pain syndrome," and also 
"[e]qually vague symptoms of recurrent fatigue with most 
likely diagnosis chronic fatigue syndrome."  The Board finds 
that these diagnostic observations are rather nebulous and 
thus another examination is required to obtain further 
clarification of the veteran's pertinent diagnoses.  
Specifically, the case should be remanded for another VA 
examination, in which the examining physician should review 
the veteran's medical history contained in his claims file 
and present an opinion as to whether the diagnoses obtained 
following examination are representative of a collection of 
symptomatic manifestations of an undiagnosed illness.  If 
they are not indicative of an undiagnosed illness, the 
examiner should be asked to present a nexus opinion as to 
whether it is as likely as not that these diagnoses are 
related to the veteran's period of military service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.  In this regard, the United States 
Court of Appeals for Veterans Claims has held that section 
5103(a) and § 3.159(b), requires VA to inform a claimant of 
which evidence VA will provide and which evidence claimant is 
to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In view of the foregoing discussion, the case is remanded for 
the following actions:

1.  The claims file must be reviewed to 
ensure that all VCAA notice and duty to 
assist obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other applicable 
legal precedent.  Such notice should 
specifically apprise the appellant of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a), (b); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The RO should attempt to obtain those 
pertinent medical records and other 
relevant evidence identified by the 
veteran that have not already been 
associated with his claims file.  These 
records must include, but are not limited 
to, those that pertain to his emergency 
room treatment on or around March 18, 
2004, for joint pain of his left arm and 
knees.  If necessary, the veteran should 
be contacted and asked to provide the 
necessary information and waivers to 
obtain these records for inclusion in his 
claims file.  If these records are not 
obtainable, the RO should document all 
attempts to obtain such records in the 
claims file.

3.  A VA medical examination must be 
scheduled for the purpose of ascertaining 
the veteran's current diagnoses as they 
pertain to his claims for VA compensation 
for PFB and a subcutaneous groin lump in 
his left lower quadrant.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner should 
present opinions and discussion with 
regard to the following questions:

(a.)  If the veteran has a 
current diagnosis of PFB, 
what is the nature of its 
relationship to his period of 
military service?  Is it a 
condition that had its onset 
during service, or was it a 
pre-existing condition or 
naturally occurring condition 
that was permanently worsened 
beyond its natural 
progression as a result of 
service?

(b.)  If the veteran has a 
current diagnosis of that 
pertains to his complaint of 
a recurring subcutaneous 
groin lump in his left lower 
quadrant, what is the nature 
of its relationship to his 
period of military service in 
view of his service medical 
history showing treatment for 
cysts in this region and a 
notation of nodules observed 
on the base of his penis 
during separation from active 
duty?  

4.  A VA examination must be scheduled 
for the purpose of ascertaining the 
current diagnoses and etiologies as they 
pertain to the veteran's claims of 
entitlement to VA compensation for joint 
pain, chronic fatigue, and chronic 
dizziness.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should present opinions and discussion 
with regard to the following questions:

(a.)  Do any diagnoses 
obtained on examination as 
they pertain to the veteran's 
complaints of joint pain, 
chronic fatigue, and chronic 
dizziness represent a 
collection of symptomatic 
manifestations of an 
undiagnosed illness?

(b.)  If the answer to the 
above question is that they 
are not indicative of an 
undiagnosed illness, are any 
diagnosed disorders related 
to the veteran's period of 
military service?

5.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After undertaking any further 
development deemed essential in addition 
to that specified above, the claims of 
entitlement to service connection for 
joint pain, chronic fatigue, and chronic 
dizziness, claimed as due to undiagnosed 
illness, and for a subcutaneous groin 
lump in his left lower quadrant and PFB 
must be readjudicated.  If an award of 
service connection with regard to any of 
these aforementioned claims remains 
denied, a Supplemental Statement of the 
Case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420



